Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.
Claim Objections
Claim 12 is objected to because of the following informalities:  “. And” in line 23.  For the sake of compact prosecution, claim 12 is interpreted in the instant Office action as follows: “. And” is found to be a grammatical error and is equivalent to “, and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 20190006339 A1) in view of Chun (US 20190067145 A1).
Regarding claim 1, Lau discloses a semiconductor package (Fig. 1) comprising: a redistribution layer (110); a semiconductor chip (108) electrically connected to the redistribution layer, and disposed on an upper surface of the redistribution layer; a plurality of solder balls (138) disposed on the upper surface of the redistribution layer spaced apart from the semiconductor chip and electrically connected to the redistribution layer; an interposer (132) electrically connected to the plurality of solder balls, and disposed directly on upper surfaces of the plurality of solder balls; an encapsulant layer (114) encapsulating the semiconductor chip, and a portion of the upper surface of the redistribution layer under the interposer; and an underfill layer (140) filling a space between a lower surface of the interposer and an upper surface of the encapsulant layer, wherein the encapsulant layer includes a first region surrounding the semiconductor chip and covering the upper surface of the redistribution layer, wherein the underfill layer contacts the lower surface of the interposer, the upper surface of the encapsulant layer, and side surfaces of the plurality of solder balls, and wherein, in a vertical cross-section of the semiconductor package, a height from the upper surface of the semiconductor chip to the upper surface of the redistribution layer exists, and a height of the redistribution layer exists.
Illustrated below is a marked and annotated figure of Fig. 1 of Lau.

    PNG
    media_image1.png
    372
    551
    media_image1.png
    Greyscale

Lau fails to teach the underfill layer contacts an upper surface of the semiconductor chip.  However, Lau does disclose the height of the encapsulant layer may be varied (26, Fig. 7B) to have an upper surface coplanar with the semiconductor chip.  Lau further discloses a design incentive which would have prompted adaptation of Lau’s semiconductor package to have an encapsulant upper surface coplanar with the semiconductor chip in that it would result in a thinner package ([0009]).  Doing so would arrive at the claimed underfill layer contacting an upper surface of the semiconductor chip.  The differences between the claimed invention and the prior art were encompassed in known variations of Lau’s semiconductor package.  One of ordinary skill in the art, in view of the identified design incentive, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to have the underfill layer contacting an upper surface of the semiconductor chip because it would result in a thinner package.

    PNG
    media_image2.png
    346
    446
    media_image2.png
    Greyscale

Lau fails to teach the encapsulant layer encapsulating side surfaces of the redistribution layer, wherein the encapsulant layer includes a side surface encapsulant region surrounding the side surfaces of the redistribution layer, wherein the side surface encapsulant region and the first region are continuously integrated with each other without a boundary therebetween and integrally formed through a single process.
However, Chun teaches a semiconductor package (Fig. 1A) comprising: an encapsulant layer (114) encapsulating side surfaces of the redistribution layer (112), wherein the encapsulant layer includes a side surface encapsulant region (116-1) surrounding the side surfaces of the redistribution layer, wherein the side surface encapsulant region and the first region are continuously integrated with each other without a boundary therebetween and integrally formed through a single process (Fig. 1A and [0022] describe only a single layer). Noted that the process limitation recited in a “product by process” claim (i.e., a single process) would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau package by incorporating the teachings of Chun to have an encapsulant encapsulating side surfaces of the redistribution layer.  Doing so would arrive at the claimed encapsulant layer. Chun provides a clear teaching to motivate one to modify the package of Lau in that encapsulating the side surfaces of the redistribution layer can prevent delamination ([0020]; “can avoid interfacial delamination, cracking induced by moisture, and decrease effects of thermo-mechanical stress”).
Illustrated below is Fig. 1A of Chun.

    PNG
    media_image3.png
    221
    511
    media_image3.png
    Greyscale

Although Lau in view of Chun does not explicitly disclose in a vertical cross-section of the semiconductor package, a height from the upper surface of the semiconductor chip to the upper surface of the redistribution layer is 120 µm, the claimed height does not perform differently than the height of Lau in view of Chun.  Therefore, the claimed height is not patentably distinct from the height of Lau in view of Chun.  It would have been obvious to modify the package of Lau in view of Chun to have a height from the upper surface of the semiconductor chip to the upper surface of the redistribution layer with a dimension as claimed because the height from the upper surface of the semiconductor chip to the upper surface of the redistribution layer is a design choice for one of ordinary skill in the art.
Although Lau in view of Chun does not explicitly disclose in a vertical cross-section of the semiconductor package, a width of one side of the side surface encapsulant region is 140 µm, the claimed encapsulant width does not perform differently than the encapsulant width of Chun.  Therefore, the claimed encapsulant width is not patentably distinct from the encapsulant width of Chun.  It would have been obvious to modify the package of Chun to have a width of one side of the side surface encapsulant region with a dimension as claimed because the width of the side surface encapsulant region is a design choice for one of ordinary skill in the art.
Although Lau in view of Chun fails to explicitly disclose in a vertical cross-section of the semiconductor package, a height of the redistribution layer is 60 µm, Lau teaches a package with a plurality of layers. The examiner understands semiconductor device complexity may require fewer or more dielectric layers, and the number of dielectric layers will influence redistribution layer height. Therefore, it would have been obvious to have the redistribution layer of the package of Lau in view of Chun wherein, a height of the redistribution layer is 60 µm because the number of dielectric layers can be varied according to the requirement of the integrated circuit layout.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 4, Lau in view of Chun discloses a semiconductor package (Lau, Fig. 1), wherein the redistribution layer includes a plurality of dielectric layers (118) except for a core layer.
Regarding claim 5, Lau in view of Chun as applied to claim 4 discloses a semiconductor package (Lau, Fig. 1) with a plurality of dielectric layers (118).
Lau in view of Chun fails to explicitly disclose a semiconductor package wherein the plurality of dielectric layers includes a first redistribution layer, a second redistribution layer, a third redistribution layer, and a fourth redistribution layer. However, Lau teaches a package (Lau, Fig. 1) with a plurality of dielectric layers (118) ([0005]; “dielectric layers”). The examiner understands semiconductor device complexity may require fewer or more dielectric layers. Absent unexpected results, it would have been obvious to have the plurality of dielectric layers of Lau including a first redistribution layer, a second redistribution layer, a third redistribution layer, and a fourth redistribution layer because the number of the redistribution layers can be varied according to the requirement of the integrated circuit layout.
Lau in view of Chun fails to explicitly disclose a semiconductor package wherein a height of a vertical cross-section of each of the first redistribution layer, the second redistribution layer, the third redistribution layer, and the fourth redistribution layer is 15 µm.  However, the claimed redistribution layer height does not perform differently than the redistribution layer height of Lau.  Therefore, the claimed redistribution layer height is not patentably distinct from the redistribution layer height of Lau.  It would have been obvious to modify the package of Lau to have a redistribution layer with a dimension as claimed because the height of the redistribution layer is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 6, Lau in view of Chun discloses a semiconductor package (Lau, Fig. 1), further comprising a connection structure (C) disposed on a lower surface of the semiconductor chip, wherein the semiconductor chip is electrically connected to the redistribution layer through the connection structure ([0011]; “in electrical contact with contact pads”).
Regarding claim 7, Lau in view of Chun as applied to claim 6 discloses a semiconductor package (Lau, Fig. 1), wherein the connection structure includes a solder bump or a metal pad electrically connected to the redistribution layer ([0011]).
Regarding claim 8, Lau in view of Chun discloses a semiconductor package (Lau, Fig. 1) with a redistribution layer (110).  Although Lau in view of Chun does not explicitly disclose a width of the upper surface of the redistribution layer is 10 mm to 14 mm, and a length of the upper surface of the redistribution layer is 10 mm to 14 mm, the claimed redistribution layer does not perform differently than the redistribution layer of Lau.  Therefore, the claimed redistribution layer width and length are not patentably distinct from the redistribution layer of Lau.  It would have been obvious to modify the semiconductor package of Lau to have a redistribution layer wherein a width of the upper surface of the redistribution layer is 10 mm to 14 mm, and a length of the upper surface of the redistribution layer is 10 mm to 14 mm because the width and length of the upper surface of the redistribution layer is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 10, Lau in view of Chun discloses a semiconductor package (Lau, Fig. 1) with an upper surface of the interposer (132) and an upper surface of the semiconductor chip (108).  Although Lau in view of Chun fails to explicitly disclose in a vertical cross-section of the semiconductor package, a height from an upper surface of the interposer to the upper surface of the semiconductor chip is 140 µm, Lau does teach a package wherein the height from an upper surface of the interposer to the upper surface of the semiconductor chip is sufficient to provide an underfill (140) capable of ensuring solder joint reliability [0006]. The examiner understands the relation between the height of the solder balls and the height from an upper surface of the interposer to the upper surface of the semiconductor chip. Therefore, it would have been obvious to have a height from an upper surface of the interposer to the upper surface of the semiconductor chip be 140 µm because the height between the surfaces can be varied according to the height of the solder balls.
Regarding claim 11, Lau in view of Chun discloses a semiconductor package (Lau, Fig. 1) with a semiconductor chip (108).  Although Lau in view of Chun fails to explicitly disclose a semiconductor package, wherein, in a vertical cross-section of the semiconductor package, a width of the upper surface of the semiconductor chip is 7 mm to 11 mm, and a length of the upper surface of the semiconductor chip is 7 mm to 11 mm, Lau does teach chips vary in size (108, 130; relative dimensions within Fig. 1). The examiner understands semiconductor chip complexity may require smaller or larger chips. Therefore, it would have been obvious to have the semiconductor chip of Lau wherein, in a vertical cross-section of the semiconductor package, a width of the upper surface of the semiconductor chip is 7 mm to 11 mm, and a length of the upper surface of the semiconductor chip is 7 mm to 11 mm because the size of the semiconductor chip can be varied according to the requirement of the semiconductor chip complexity.
Regarding independent claim 12 as noted in the objection, Lau discloses a semiconductor package (Fig. 1) comprising: a redistribution layer (110); a semiconductor chip (108) electrically connected to the redistribution layer, and disposed on an upper surface of the redistribution layer; a plurality of inner solder balls (138) electrically connected to the redistribution layer, and disposed on the upper surface of the redistribution layer; an interposer (132) electrically connected to the plurality of inner solder balls, and disposed on an upper surface of the plurality of inner solder balls; an encapsulant layer (114) encapsulating the semiconductor chip and a portion of the upper surface of the redistribution layer under the interposer; and an underfill layer (140) filling a space between a lower surface of the interposer and an upper surface of the encapsulant layer, wherein the encapsulant layer includes a first region surrounding the semiconductor chip and covering the upper surface of the redistribution layer, wherein the underfill layer contacts the lower surface of the interposer, the upper surface of the encapsulant layer, and side surfaces of the plurality of inner solder balls.
Lau fails to teach the underfill layer contacts an upper surface of the semiconductor chip.  However, Lau does disclose the height of the encapsulant layer may be varied (26, Fig. 7B) to have an upper surface coplanar with the semiconductor chip.  Lau further discloses a design incentive which would have prompted adaptation of Lau’s semiconductor package to have an encapsulant upper surface coplanar with the semiconductor chip in that it would result in a thinner package ([0009]).  Doing so would arrive at the claimed underfill layer contacting an upper surface of the semiconductor chip.  The differences between the claimed invention and the prior art were encompassed in known variations of Lau’s semiconductor package.  One of ordinary skill in the art, in view of the identified design incentives, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to have the underfill layer contacting an upper surface of the semiconductor chip because it would result in a thinner package.
Lau fails to teach an encapsulant layer encapsulating side surfaces of the redistribution layer and a bottom surface of the redistribution layer; wherein the encapsulant layer includes a side surface encapsulant region surrounding the side surfaces of the redistribution layer, and a lower surface encapsulant region covering the bottom surface of the redistribution layer, wherein the side surface encapsulant region and the first region are continuously integrated with each other without a boundary therebetween and integrally formed through a single process.
Chun teaches a semiconductor package (Fig. 2A) comprising: an encapsulant layer (214) encapsulating side surfaces of the redistribution layer (212) and a bottom surface of the redistribution layer; wherein the encapsulant layer includes a side surface encapsulant region surrounding the side surfaces of the redistribution layer, and a lower surface encapsulant region covering the bottom surface of the redistribution layer, wherein the side surface encapsulant region and the first region are continuously integrated with each other without a boundary therebetween and integrally formed through a single process (“wraps around”, [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau package by incorporating the teachings of Chun to include a side surface encapsulant region surrounding the side surfaces and bottom of the redistribution layer.  Doing so would arrive at the claimed side surface encapsulant region. Chun provides a clear teaching to motivate one to modify the package of Lau in that providing a side surface encapsulant region can prevent delamination [0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau package by incorporating the teachings of Chun to include a lower surface encapsulant region covering the bottom surface of the redistribution layer.  Doing so would arrive at the claimed lower surface encapsulant region. Chun provides a clear teaching to motivate one to modify the package of Lau in that providing a lower surface encapsulant region can improve reliability [0040].
Illustrated below is Fig. 2A of Chun.

    PNG
    media_image4.png
    207
    457
    media_image4.png
    Greyscale

Although Lau in view of Chun does not explicitly disclose in a vertical cross-section of the semiconductor package, a height from the upper surface of the semiconductor chip to the upper surface of the redistribution layer is 120 µm, the claimed height does not perform differently than the height of Lau in view of Chun.  Therefore, the claimed height is not patentably distinct from the height of Lau in view of Chun.  It would have been obvious to modify the package of Lau in view of Chun to have a height from the upper surface of the semiconductor chip to the upper surface of the redistribution layer with a dimension as claimed because the height from the upper surface of the semiconductor chip to the upper surface of the redistribution layer is a design choice for one of ordinary skill in the art.
Although Lau in view of Chun does not explicitly disclose in a vertical cross-section of the semiconductor package, a width of one side of the side surface encapsulant region is 140 µm, the claimed encapsulant width does not perform differently than the encapsulant width of Chun.  Therefore, the claimed encapsulant width is not patentably distinct from the encapsulant width of Chun.  It would have been obvious to modify the package of Chun to have a width of one side of the side surface encapsulant region with a dimension as claimed because the width of the side surface encapsulant region is a design choice for one of ordinary skill in the art.
Although Lau in view of Chun fails to explicitly disclose in a vertical cross-section of the semiconductor package, a height of the redistribution layer is 60 µm, Lau teaches a package with a plurality of layers. The examiner understands semiconductor device complexity may require fewer or more dielectric layers, and the number of dielectric layers will influence redistribution layer height. Therefore, it would have been obvious to have the redistribution layer of the package of Lau in view of Chun wherein, a height of the redistribution layer is 60 µm because the number of dielectric layers can be varied according to the requirement of the integrated circuit layout.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 13, Lau in view of Chun discloses a semiconductor package (Chun, Fig. 2A) with a lower surface encapsulant region (214 below 212).  Although Chun fails to explicitly illustrate in a vertical cross-section of the semiconductor package, a height of the lower surface encapsulant region is 50 µm, Chun does teach the lower surface encapsulant region is sized that it partially encapsulates solder balls (220) (as illustrated in Fig. 2A).  Absent unexpected results, the claimed lower surface encapsulant region height does not perform differently than the lower surface encapsulant region height of Chun.  Therefore, the claimed height of the lower surface encapsulant region is not patentably distinct from the height of the lower surface encapsulant region of Lau.  It would have been obvious to modify the package of Lau to have a height of the lower surface encapsulant region with a dimension as claimed because the height of the lower surface encapsulant region is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 14, Lau in view of Chun discloses a semiconductor package (Chun, Fig. 2A), wherein the lower surface encapsulant region (214 below 212) includes an external solder ball region (region filled with 220-1, 220-2) for disposing a plurality of external solder balls (220-1, 220-2).
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lau and Chun as applied to claim 14 above and further in view of Haba (US 20180040572 A1).
Regarding claim 15, Lau in view of Chun discloses a semiconductor package (Chun, Fig. 2A), with an external solder ball region (region filled with 220-1, 220-2).
Lau in view of Chun fails to teach the external solder ball region includes a plurality of circular holes.  However, Haba teaches a semiconductor package (Haba, Fig. 4B) wherein the external solder ball region (124) includes a plurality of circular holes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau in view of Chun package by incorporating the teachings of Haba to include an external solder ball region that includes a plurality of circular holes. Haba teaches the shapes and dimensions of the upper circle are deliberately formed to give room for the solder balls [0026].
Illustrated below is a marked and annotated figure of Fig. 4B of Haba.

    PNG
    media_image5.png
    245
    486
    media_image5.png
    Greyscale

Regarding claim 16, Lau in view of Chun and further in view of Haba discloses a semiconductor package (Haba, Fig. 7B), wherein each of the plurality of circular holes (124) includes an upper circle (U, see annotated figure below) formed on an upper surface of the lower surface encapsulant region (104), and a lower circle (L) formed on a lower surface of the lower surface encapsulant region.
Illustrated below is a marked and annotated figure of Fig. 7B of Haba.

    PNG
    media_image6.png
    195
    678
    media_image6.png
    Greyscale

Regarding claim 17, Lau in view of Chun and further in view of Haba as applied to claim 16 discloses a semiconductor package (Haba, Fig. 7B), wherein a diameter of the lower circle (L) is larger than a diameter of the upper circle (U), based on relative dimensions within the figure.
Regarding claim 18, Lau in view of Chun and further in view of Haba as applied to claim 17 discloses a semiconductor package (Haba, Fig. 7B) with a diameter of the upper circle (U).  Although Lau in view of Chun and further in view of Haba fails to explicitly disclose the diameter of the upper circle is 300 µm, Haba does teach the shapes and dimensions of the upper circle are deliberately formed to give room for the solder balls [0026].  Absent unexpected results, the claimed diameter of the upper circle does not perform differently than the diameter of the upper circle of Haba.  Therefore, the claimed diameter of the upper circle is not patentably distinct from the diameter of the upper circle of Haba.  It would have been obvious to have the diameter of the upper circle with a dimension as claimed because the diameter of the upper circle is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Regarding claim 19, Lau in view of Chun and further in view of Haba as applied to claim 17 discloses a semiconductor package (Haba, Fig. 7B) with a diameter of the lower circle (L).  Although Lau in view of Chun and further in view of Haba fails to explicitly disclose the diameter of the lower circle is 360 µm, Haba does teach the shapes and dimensions of the lower circle are deliberately formed to give room for the solder balls [0026].  Absent unexpected results, the claimed diameter of the lower circle does not perform differently than the diameter of the lower circle of Haba.  Therefore, the claimed diameter of the lower circle is not patentably distinct from the diameter of the lower circle of Haba.  It would have been obvious to have the diameter of the lower circle with a dimension as claimed because the diameter of the lower circle is a design choice for one of ordinary skill in the art.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Kelly (US 20170133310 A1, from IDS) and further in view of Chun.
Regarding independent claim 20, Lau discloses a semiconductor package (Fig. 1) comprising: a redistribution layer (110) including a plurality of dielectric layers (118) and a plurality of metal distribution lines (116); a semiconductor chip (108) disposed on an upper surface of the redistribution layer; a connection structure (C) between the redistribution layer and the semiconductor chip; a plurality of inner solder balls (138) disposed on the upper surface of the redistribution layer, the plurality of inner solder balls being spaced apart from the semiconductor chip; an encapsulant layer (114) encapsulating the semiconductor chip and a portion of the upper surface of the redistribution layer; an interposer (132) disposed on the semiconductor chip, the plurality of inner solder balls, and the encapsulant layer; an underfill (140) between the semiconductor chip and the interposer, the underfill surrounding upper portions of the plurality of inner solder balls; and a plurality of external solder balls (124) disposed on a bottom surface of the redistribution layer, wherein the underfill contacts a lower surface of the interposer, an upper surface of the encapsulant layer, and side surfaces of the plurality of inner solder balls, wherein the encapsulant layer includes a first region surrounding the semiconductor chip and covering the upper surface of the redistribution layer.
Lau fails to teach the underfill contacts an upper surface of the semiconductor chip.  However, Lau does disclose the height of the encapsulant layer may be varied (26, Fig. 7B) to have an upper surface coplanar with the semiconductor chip.  Lau further discloses design incentive which would have prompted adaptation of Lau’s semiconductor package to have an encapsulant upper surface coplanar with the semiconductor chip in that it would result in a thinner package ([0009]).  Doing so would arrive at the claimed underfill layer contacting an upper surface of the semiconductor chip.  The differences between the claimed invention and the prior art were encompassed in known variations of Lau’s semiconductor package.  One of ordinary skill in the art, in view of the identified design incentives, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.  Therefore, it would have been obvious to have the underfill layer contacting an upper surface of the semiconductor chip because it would result in a thinner package.
Lau fails to teach the encapsulant layer encapsulating the plurality of inner solder balls and a side surface of the redistribution layer, wherein the encapsulant layer includes a side surface encapsulant region surrounding the side surfaces of the redistribution layer, and wherein the side surface encapsulant region and the first region are continuously integrated with each other without a boundary therebetween and integrally formed through a single process.
Kelly teaches a semiconductor package (Fig. 6D) comprising: an encapsulant layer (130) encapsulating the plurality of inner solder balls (621). Both Lau and Kelly teach semiconductor packages with inner solder balls, however with different arrangements. Both devices operate normally and function the same as semiconductor packages, therefore the shape of the inner solder balls does not affect the function of the semiconductor package. One of ordinary skill in the art at the time of filing would have recognized that the inner solder balls of Kelly would have yielded a predictable result. Providing the inner solder balls of Kelly in place of the inner solder balls of Lau would arrive at the claimed invention of an encapsulant layer encapsulating the plurality of inner solder balls. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Illustrated below is a marked and annotated figure of Fig. 6D of Kelly.

    PNG
    media_image7.png
    282
    712
    media_image7.png
    Greyscale

Chun teaches a semiconductor package (Fig. 1A) comprising: an encapsulant layer (114) encapsulating a side surface of the redistribution layer (112), wherein the encapsulant layer includes a side surface encapsulant region (116-1) surrounding the side surfaces of the redistribution layer, and wherein the side surface encapsulant region and the first region are continuously integrated with each other without a boundary therebetween and integrally formed through a single process (Fig. 1A and [0022] describe only a single layer).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lau package by incorporating the teachings of Chun to have an encapsulant encapsulating side surfaces of the redistribution layer.  Doing so would arrive at the claimed encapsulant layer. Chun provides a clear teaching to motivate one to modify the package of Lau in that encapsulating the side surfaces of the redistribution layer can prevent delamination ([0020]; “can avoid interfacial delamination, cracking induced by moisture, and decrease effects of thermo-mechanical stress”).
Although Lau in view of Kelly and Chun does not explicitly disclose in a vertical cross-section of the semiconductor package, a height from the upper surface of the semiconductor chip to the upper surface of the redistribution layer is 120 µm, the claimed height does not perform differently than the height of Lau in view of Kelly and Chun.  Therefore, the claimed height is not patentably distinct from the height of Lau in view of Kelly and Chun.  It would have been obvious to modify the package of Lau in view of Kelly and Chun to have a height from the upper surface of the semiconductor chip to the upper surface of the redistribution layer with a dimension as claimed because the height from the upper surface of the semiconductor chip to the upper surface of the redistribution layer is a design choice for one of ordinary skill in the art.
Although Lau in view of Kelly and Chun does not explicitly disclose in a vertical cross-section of the semiconductor package, a width of one side of the side surface encapsulant region is 140 µm, the claimed encapsulant width does not perform differently than the encapsulant width of Chun.  Therefore, the claimed encapsulant width is not patentably distinct from the encapsulant width of Chun.  It would have been obvious to modify the package of Lau in view of Kelly and Chun to have a width of one side of the side surface encapsulant region with a dimension as claimed because the width of the side surface encapsulant region is a design choice for one of ordinary skill in the art.
Although Lau in view of Kelly and Chun fails to explicitly disclose in a vertical cross-section of the semiconductor package, a height of the redistribution layer is 60 µm, Lau teaches a package with a plurality of layers. The examiner understands semiconductor device complexity may require fewer or more dielectric layers, and the number of dielectric layers will influence redistribution layer height. Therefore, it would have been obvious to have the redistribution layer of the package of Lau in view of Kelly and Chun wherein, a height of the redistribution layer is 60 µm because the number of dielectric layers can be varied according to the requirement of the integrated circuit layout.
Moreover, the examiner submits MPEP 2144.04 [R-10.2019] which discloses “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues with respect to amended claim 1 that the combination of Lau and Chun does not teach, suggest, or render obvious at least, for example, the features of “wherein, in a vertical cross-section of the semiconductor package, a height from the upper surface of the semiconductor chip to the upper surface of the redistribution layer is 120 µm, a width of one side of the side surface encapsulant region is 140 µm, and a height of the redistribution layer is 60 µm.”  Applicant argues Chun teaches the encapsulant has a characteristic which prevents delamination, but fails to teach an additional characteristic which enhances mechanical strength.  Applicant further argues the combination of Lau and Chun would not render obvious the claimed combination of width and heights because the claimed dimensions would provide the asserted enhanced mechanical strength for a redistribution layer without a core layer.  Similar arguments are made for claims 12 and 20.
Examiner’s reply:
The examiner disagrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  The combination of Lau and Chun seems to be identical to the claimed invention except the prior art is silent as to the claimed dimensions and is silent as to the claimed dimensions in relation to mechanical strength.
Regarding the combination of dimensions providing enhanced mechanical strength: the prior art teaches the claimed redistribution layer, semiconductor chip, and encapsulant in the same configuration as the claimed package, though the prior art is silent as to dimensions providing a characteristic of enhanced mechanical strength.  The rejection of claim 4 cites Lau for teaching a redistribution layer without a core layer, though both Lau and Chun clearly teach redistribution layers without a core layer in the figures cited in the claim 1 rejection (Figs. 1 and 1A respectively).  Thus, the combination of Lau and Chun teaches a package providing mechanical strength for a redistribution layer without a core layer.
Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV).
See claim 1 rejection for further details.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817